DAVIDSON, Judge.
This purports to be an appeal from a conviction for unlawfully carrying a pistol, with punishment assessed at a fine of $100.00 by a jury’s verdict.
The record contains no final judgment, notwithstanding which a notice of appeal to this court was given and the record duly forwarded. After said notice of appeal had been given and the record so filed, the trial court attempted to enter a judgment in the case by a nunc pro tunc order to that effect. The notice of appeal deprived the trial court of jurisdiction to enter the nunc pro tunc order, and it is, therefore, of no effect. Art. 828, C. C. P.; Estes v. State, 38 Tex. Cr. Rep. 506, 43 S. W. 982; Robison v. State, 68 Tex. Cr. R. 115, 150 S. W. 912; Crockrell v. State, 88 Tex. Cr. R. 525, 228 S. W. 1097; Williams v. State, 130 Tex. Cr. R. 124, 92 S. W. (2d) 1036; Navarro v. State, 141 Tex. Cr. R. 196, 147 S. W. (2d) 1081; LeBove v. State, No. 22,559, this day decided. (Page 157 of this volume).
The absence of a final judgment in the case renders this court without jurisdiction to entertain the appeal.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.